         Case 7:19-cr-00107-DC Document 33 Filed 11/21/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                         MIDLAND-ODESSA DIVISION

UNITED STATES OF AMERICA                 )
                                         )
VS.                                      ) CR. NO. MO-19-CR-107
                                         )
SAMEER MITHANI                           )

                   MOTION FOR DISMISSAL OF INDICTMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the United States

Attorney for the Western District of Texas, and pursuant to Rule 48(a) of the Federal Rules

of Criminal Procedure and files this motion for dismissal of the Indictment without

prejudice against SAMEER MITHANI for the reason it is in the best interest of justice.

       WHEREFORE, premises considered, the Government moves the Court to dismiss

the Indictment against SAMEER MITHANI without prejudice.

                                                 Respectfully Submitted,
                                                 JOHN F. BASH
                                                 UNITED STATES ATTORNEY


                                          By:       /s/ Brandi Young
                                                 Assistant United States Attorney
                                                 State Bar No. 24045988
                                                 400 West Illinois, Suite 1200
                                                 Midland, Texas 79701
                                                 432-686-4110
                                                 432-686-4124 (Fax)
         Case 7:19-cr-00107-DC Document 33 Filed 11/21/19 Page 2 of 3



                          Certificate of Conference/Service

       I hereby certify that on November 21, 2019, I filed this document with the Clerk
using the CM/ECF filing system which will cause a copy to be delivered to Mr. Ray
Fivecoat, counsel for defendant.



                                                   /s/ Brandi Young
                                              Assistant United States Attorney
         Case 7:19-cr-00107-DC Document 33 Filed 11/21/19 Page 3 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                         MIDLAND-ODESSA DIVISION

UNITED STATES OF AMERICA                 )
                                         )
VS.                                      ) CR. NO. MO-19-CR-107
                                         )
SAMEER MITHANI                           )

                    ORDER OF DISMISSAL OF INDICTMENT

      ON THIS DATE came on to be considered the Government's Motion to Dismiss the

Indictment against SAMEER MITHANI without prejudice in the above-numbered and

styled cause and the Court after considering same is of the opinion that said motion should

be GRANTED.

      IT IS, THEREFORE, ORDERED that the Indictment against SAMEER

MITHANI be and is hereby DISMISSED without prejudice.

      SIGNED and ENTERED this the _______ day of ______________, 2019.



                                         ______________________________________
                                         DAVID COUNTS
                                         United States District Judge
